Citation Nr: 1623818	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA education benefits in the amount of $3000.00.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1997 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) from a March 2011 determination of the Committee on Waivers and Compromises of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for waiver of recovery of an overpayment of education benefits in the amount of $3,000.  The RO in Atlanta, Georgia, is currently handling the appeal.

The Board most recently remanded the matter in January 2015 for further development.  In January 2016, the RO contacted the Veteran to request additional documents in connection with her claim with no response.  In February 2016, the RO issued a supplemental statement of the case continuing the denial of the Veteran's request for waiver of indebtedness.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

FINDINGS OF FACT

1. The overpayment in the amount of $3,000.00 was properly created due to receipt of payments for education benefits from June 2009 to October 2009.

2. The overpayment has been recovered via tax interception in March 2011 and February 2014.

3. There is no indication that the appellant engaged in fraud, misrepresentation, or bad faith in creating the alleged overpayment.

4. Recovery of this overpayment will subject the appellant to undue hardship.

5. Waiving the overpayment would not result in unjust enrichment.


CONCLUSION OF LAW

The criteria for waiver of recovery of the $3,000.000 overpayment have been met.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.956(a), 1.962, 1.963(a), 1.965(a), 3.102 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to the waiver of recovery of overpayments.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to Chapter 53 proceedings (special provisions for the waiver of recovery of overpayments), citing Barger v. Principi, 16 Vet. App. 132 (2002)).  In any case, the issue being decided below is favorable to the Veteran so any errors in the duties to notify and assist were not prejudicial to her.

II. Analysis

In the fall of 2009, the Veteran received a loan, or an advance payment, of $3,000.00 for education-related expenses under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).  

In February 2010, the Veteran was sent notice of the debt.  In August 2010, the Veteran requested waiver of collection of indebtedness due to financial hardship.  In March 2011, the Committee on Waivers and Compromises denied her request on the basis that her application for waiver was not timely.  In April 2011, the Veteran filed a notice of disagreement, submitting a copy of her August 2010 waiver request and email correspondence to VA's Debt Management Center.  In a December 2011 statement of the case (SOC), the Atlanta RO denied her waiver request under 38 C.F.R. § 1.965, which describes the application of various elements of the equity and good conscience standard when considering a waiver request and of the elements, if found, that would preclude the granting of a waiver.  There was no reference to an untimely waiver request as a reason for denying the request.

The Veteran contended that recovery of the debt would cause undue hardship on her family.  She provided documents relating to certain medical expenses and income, as well as an "Insolvency Worksheet" in regard to a Chapter 7 bankruptcy filing in September 2011.  

As an initial matter, the Board finds that the Veteran timely filed a request for waiver of collection of indebtedness.  The evidence shows that she was notified of the debt in February 2010 and filed her request for waiver in August 2010.  This is within the 180 days of the date of notification. 

For VA purposes, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including educational assistance benefits.  38 C.F.R. § 1.956(a). 

VA regulations provide that, when indebtedness is assessed, the debtor has the right to: informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c).  These rights can be exercised separately or simultaneously.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

Here, the Veteran is not challenging the validity of the underlying debt, but is only requesting that VA waive recovery of the overpayment.  As the validity of the $3,000.00 debt has been conceded by the Veteran, the Board will consider only whether recovery of that debt (or overpayment) should be waived.

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to various elements which are not intended to be all-inclusive.  The elements are the fault of the debtor where such actions contribute to creation of the debt, balancing of faults where VA fault is also involved, whether collection of the debt would cause the debtor undue financial hardship by depriving her of basic necessities, whether collection would defeat the purpose of the VA benefit, whether failure to make restitution would result in unjust enrichment, and whether reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment).  38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).  In order to establish misrepresentation, the VA must show that there was a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.  In order to determine whether misrepresentation exists, VA must prove a willful intent on the part of the debtor.  The burden of proof lies solely with VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1).

Here, the Board finds that the overpayment was not created as a result of fraud, misrepresentation, or bad faith.  That is, the Veteran did not act with fraudulent intent or take action with intent to seek an unfair advantage, with knowledge of the likely consequences to include a loss to the Government.  Also, the Veteran did not make a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.

The remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  As noted above, when considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  See 38 C.F.R. § 1.965(a).

After reviewing the evidence of record, there are elements both in favor and against granting a waiver of the validly created overpayment.  As to fault, the Veteran and not VA was at fault in the creation of the debt.  That is, she received education benefits to pay for school-related expenses.  She was informed when she received payment that it was a loan that she would have to repay it.  

Also, recovery of the overpayment would not defeat the purpose of the debt.  The Veteran was awarded education benefits to assist her in completing course studies.  The Veteran is no longer enrolled in an educational program.

As far as changing position to one's detriment, there is also no evidence or contention that the Veteran changed her position to her detriment in reliance on the monies erroneously paid (i.e., the $3,000.00 overpayment), or that she incurred any legal obligation in reliance on this erroneously paid money.

Further, the Veteran's receipt of VA education benefits constituted unjust enrichment.  That is, to allow the Veteran to retain funds that were a loan, which the Veteran knew she would have to repay, would result in unjust enrichment. 

The above notwithstanding, the Board's determination in this case hinges on the undue hardship that would be created by the recovery of the debt.  The Veteran filed her debt waiver request on the basis of financial hardship and submitted a Notice of Chapter 7 Bankruptcy dated September 2011, medical bills evidencing her pregnancy and her daughter's surgery, as well as a copy of her husband's most recent paystub.  In her February 2012 substantive appeal VA Form-9, the Veteran explained that her husband worked in Arizona and she lived in Florida, which caused further strain as they had to maintain two households, and that he would have to take unpaid leave to be present for the birth of his child.  Thus, recovery of the debt would have a significant financial impact on the Veteran and inhibit her ability to make payments and obtain other basic necessities.  The element of undue hardship has therefore been shown.

Given that there are some factors in favor of waiver and others against, the evidence is therefore at least evenly balanced as to whether waiver of the overpayment is warranted.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, waiver of recovery of the overpayment in the amount of $3,000.00 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to waiver of recovery of an overpayment of VA education benefits in the amount of $3000.00 is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


